Exhibit 10.14 eagle Bulk Shipping Inc. Indemnification Agreement March , 2014 Eagle Bulk Shipping Inc. Indemnification Agreement This Indemnification Agreement (this “ Agreement ”) has been made and executed this day of March, 2014, by and between Eagle Bulk Shipping Inc., a Marshall Islands corporation (the “ Company ”), and (the “ Indemnitee ”). Whereas , Indemnitee has agreed to continue to serve at the request of the Company as a director of the Company. Whereas , Article Seventh of the Amended and Restated Certificate of Incorporation of the Company (the “ Certificate ”), as currently in effect, permits the Company to indemnify and advance expenses to its directors, officers, employees and agents to the full extent permitted by law and Article VIII of the Amended and Restated By-Laws of the Company (the “ By-Laws ”), as currently in effect, requires the Company to indemnify and advance expenses to its directors, officers, employees and agents to the full extent permitted by law and the Indemnitee has agreed to serve as a director of the Company in part in reliance on the applicability of such provisions to the Indemnitee; Whereas , the Board of Directors of the Company has determined that (i) it is essential that the Company act to assure such persons that there will be certainty of such protection in the future, and that (ii) it is reasonable, prudent and necessary for the Company contractually to obligate itself to indemnify such persons to the fullest extent permitted by applicable law as provided in this Agreement so that they will continue to act in their capacity as directors of the Company free from undue concern that they will not be so indemnified; Now Therefore , in consideration of the premises and the mutual promises and covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Indemnitee, intending to be legally bound hereby, agree as follows: 2 Section 1.
